The Honorable Tom Hanna                          Opinion No.   H-   182
Criminal District Attorney
P. 0. Box 2553                                   Re:    Meaning of “general    election”
Beaumont,  Texas   77704                               in $ 5(b), Article 5154C-1,
                                                       V. T. C. S., the Fire and Police
                                                       Employee Relations Act.

Dear Mr.   Hanna:

      Your request for an opinion concerns whether ,the term “general
election” as used in the Fire and Police Employee Relations Act, Art.
5154c-1,   V. T. C. S., (Acts 1973, 63rd Leg.,     ch. 81, p. 151) refers to
the November       election or whether it refers to the last election held in a
particular   city.    Section 5(b) deals primarily  with the necessary   requisite
for the Act to be adopted by a city, town, or political subdivision.        This
section states in part:

          “Upon receiving a petition signed by the lesser    of five
      percent or 20, 000 of the qualified voters voting in the last
      preceding    general election in such city, town, or polita
      subdivision,    the governing body of such city, town or political
      subdivision    shall hold an election within 60 days after said
      petition has been filed with such governing body. ” (emphasis
      added)

     The relevance   of the distinction lies in the number of persons         voting
in the applicable election,  and therefore,   the number of signatures         required
to petition a local option election under the statute.

      In Greenwood v. City of El Paso, 186 S. W. 2d 1015, 1016 (Tex.             Civ.
APP. 3 El Paso,   1945, no writ), the court considered the meaning of
“general election” in Art. 3162, V. T. C. S. , which provided:




                                      p.   831
The Honorable   Tom    Hanna,   page 2      (H-182)




           “Independent candidates for office at a county, city
     or town election may have their names printed upon the
     official ballot on application to the county judge, if for a
     county office,   or to the mayor,    if for a city or town office,
     such application being in the sane form and subject to the
                  .
     same requirements      herein prescribed     for applications   to be
     made to the Secretary     of State in case of State or district
     independent nomination: provided,        that a petition of five
     per cent of the entire vote cast in such county, city or
     town at the last general election shall be required for such
     nomination. ” (emphasis     added)

  The court’s   analysis   proceeded   as follows:

            “The question posed is: does the term ‘last general
      election’ as applied to this case mean the City Election . .
      . or the General Election of the 7th day of November       . . .
      . In determining   this question, the intention of the legislature
      must be the sole guide. . . I’

           “The words “general      election’ would, standing alone,
      mean the state-wide    election held in pursuance of general
      law every two years,    which election is for the selection
      of state, district, county, and precinct offices.         This ,is.
      a popular meaning of the term.         It is a fundamental, rule
      of statutory construction    that unless some good reason
     ,appears to the contrary,     words used in the statute would
      be construed by the courts in accordance          with their popular
      and generally understood meaning.          . . .”




            “A general election is held in November    every two
      years in each city and county of the state.    True, no city
      officials are chosen at such election,   but the voters voting
      in the city at such general election are ordinarily    qualified
      voters in the next city election.   It was a matter of judgment




                                       p.   832
.




    The Honorable     Tom Hanna,     page 3      (H-182)




           for the legislature   as to whether the standard of the last
           city election should be used or that of the last general
           election.    In our opinion, it shows [chose]  the latter
           standard. ”

    The court noted statutes in which the legislature  demonstrably    chose
    to state “general city or town election” or “regular  city election, ” and
    distinguished  the meaning of those terms from that of “general election”
    as used in the Fire and Police Employee Relations Act.

           Article 1269m, V. T. C. S. , creating the firemen’s  and policemen’s
    civil service in cities over 10, 000, conditioned the local option election
    upon petition of ten per cent of the number voting in “the preckding
    municipal election” in § 27(a).

           Additionally,   Art.   2. 01, V. T. C. S.,      Texas   Election   Code,
    provides in part:

                “A general election shall be held on the first Tuesday
           after the first Monday in November,     A. D. 1964, and every
           two years thereafter,   . , . “(:emphas%   added)

           It is our opinion that “general  election” in Art. 5154c-1 $ 5(b) refers
    to the statewide November     election held every two years and not to the
    municipal election.

                                      SUMMARY

                 Under Art. 5154c-1, $ 5(b) (Acts 1973, 63rd. Leg.,
           ch. 81, p. 151), “general election” refers to the November
           election and not to the municipal election.

                                                             Yours   very truly,




                                                            Attorney    General    of Texas




                                            p.   833
The Honorable   Tom Hanna,   page 4     (H-182)




APPROYED:
       h




Opinion   Committee




                                 p.   834